UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                     No. 99-10172
                                   Summary Calendar

SHEILAH SABRAH,
                                                                       Plaintiff-Appellant,

                                          versus
LUCENT TECHNOLOGIES, INC., ET AL.,

                                                                              Defendants,
LUCENT TECHNOLOGIES, INC.,

                                                                     Defendant-Appellee.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                  (3:96-CV-2827-D)


                                    November 1, 1999
Before POLITZ, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

       Sheilah Sabrah appeals a portion of an adverse summary judgment and the
judgment on adverse jury verdict in her multi-claim action against Lucent Technologies,

Inc. Having reviewed the record and briefs of the parties, and finding no reversible

error in the summary judgment ruling or in any challenged trial ruling, and for the
reasons assigned in the scholarly and comprehensive Memorandum Opinion and Order

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of the district court signed and filed on November 6, 1998, the judgments appealed are
AFFIRMED.




                                          2